DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 62869945 filed 07/02/2019.

Response to Arguments/Amendments
3.	Regarding the Applicant’s arguments (see pp. 10 - 11 of the Applicant’s Remarks dated 03/28/2022) related to the prior art rejection (see section 3 of the Office Action dated 11/26/2021), the arguments put forth have been have been fully considered, but are not persuasive. The Applicant argues that the previously cited prior art, Choi (US 20200328864 A1), does not disclose the newly added claim limitations. Specifically, the Applicant argues that Choi discloses sending a request for a BWP configuration, rather than sending an indication of BWP combinations. The Examiner notes that this is partially correct, as Choi does teach sending a request for BWP configuration; however, Choi also teaches the latter (the claimed subject matter). Regarding the claimed subject matter, Choi discloses sending a capability message (see paragraphs [0078 – 0082]) which indicates which BWPs it is capable of using. The Applicant’s arguments are therefore unpersuasive.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as hisqq
 invention.
4.	Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 19 have been amended to recite limitations regarding “the transmitted set of BWP combinations” or “the set of BWP combinations”, respectively. The parent claims recite transmitting an indication[sic] of BWP combinations, and receiving a CA configuration comprising BWPs. It is unclear which of these is being referred to in claims 4 and 19. The claims are therefore indefinite, and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claim(s) 1 - 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 20200328864 A1).

	Regarding claim 1, Choi discloses subject matter relating to BWP configuration. Specifically, Choi discloses a method of wireless communication performed by a user equipment (UE) (terminals; see Fig. 2), comprising: 
	transmitting, by the UE, an indication of a set of bandwidth part (BWP) combinations (capability message sent by UE regarding which BWPs it can use; see paragraphs [0078 - 0082] and Figs. 7 elements 703 - 707 and Fig. 8; the Examiner notes that a list of BWPs able to be combined is a set of BWP combinations) for an inter-band carrier aggregation (CA) configuration in a frequency range above 24 GHz (aggregation can be in different bands and in frequencies > 24Ghz; see paragraphs [0079] and [0088]) to enable selection of BWPs for the inter-band CA configuration for the UE (BS uses this capability info to configure BWPs for the UE; see paragraphs [0081 – 0083], [0094] and Fig. 7 elements S704 – S705), the indication indicating, for each BWP combination of the set of BWP combinations, whether BWPs in the BWP combination are requested or supported by the UE (capability info indicates BWPs requested by UE; see paragraphs [0078 – 0082]); and 
	receiving, by the UE, the inter-band CA configuration, the inter-band CA configuration comprising BWPs selected based on the transmitted indication of the set of BWP combinations (BS uses this capability info to send configuration message configuring BWPs for the UE; see paragraphs [0081 – 0083], [0094] and Fig. 7 elements S704 – S705).

	Regarding claims 2, 10, 17, and 25, Choi discloses the subject matter of the parent claim(s), as noted above. Choi further discloses:
	detecting a change in a condition at the UE (event occurs; see paragraphs [0108 – 0109] and Fig. 7B element 709); and 
	transmitting an updated indication of an updated set of BWP combinations based at least in part on detecting the change at the UE (event occurs, and UE determines that BWPs need reconfiguration, then indicates this to eNB by sending updated BWP list (i.e. combinations); see paragraphs [0108 – 0110] and Fig. 7B elements 709 – 710).

	Regarding claims 3, 11, 18, and 26, Choi discloses the subject matter of the parent claim(s), as noted above. Choi further discloses:
	wherein the indication and the updated indication comprise dynamic or semi-static indications (BWP list; see paragraph [0110]; the Examiner notes that as the BWP list can be reconfigured, it is either semi-static or dynamic).

	Regarding claims 4 and 19, Choi discloses the subject matter of the parent claim(s), as noted above. Choi further discloses:
	wherein the transmitted set of BWP combinations is determined based at least in part on at least one of: 
		a power consumption condition of the UE, 
		a maximum permissible exposure condition of the UE, 
		a thermal condition of the UE, 
		a dynamic choice of antenna numbers from a set of antenna modules supported by the UE, 
		a preferred subarray type supported by the UE, or 
		a use case at the UE (reconfiguration can be triggered because of e.g. the BWP not supporting a requested service; see paragraph [0109]).

	Regarding claims 5, 12, 20, and 27, Choi discloses the subject matter of the parent claim(s), as noted above. Choi further discloses:
	wherein the indication is transmitted via radio resource control (RRC) signaling (BWP configuration messages can be RRC; see paragraphs [0076 - 0077]).

	Regarding claims 6, 13, 21, and 28, Choi discloses the subject matter of the parent claim(s), as noted above. Choi further discloses:
	wherein the transmitted indication indicating the set of BWP combinations is determined based at least in part on whether the BWP combination for the UE is to be used for a downlink-only transmission, an uplink-only transmission, or both downlink and uplink transmissions (BWPs can be UL or DL; see paragraph [0006]; the Examiner notes that if any of the BWPs were not used for either UL or DL communication, then they would not be valid for use).

	Regarding claims 7, 14, 22, and 29, Choi discloses the subject matter of the parent claim(s), as noted above. Choi further discloses:
	wherein the selected BWPs in the inter-band CA configuration comprise BWPs on bands provided by one base station across different bands or bands provided by two or more base stations (BWPs can be in different bands; see paragraphs [0079] and [0088]; the Examiner notes that the bands must be provided from either one base station or multiple base stations)

	Regarding claims 8, 15, 23, and 30, Choi discloses the subject matter of the parent claim(s), as noted above. Choi further discloses:
	wherein the frequency range is associated with a millimeter wave communication technology (24 – 52Ghz; see paragraph [0079])

	Regarding claim 9, Choi discloses a method of wireless communication performed by a base station (communication node; see paragraph [0053 – 0054] and Fig. 3), comprising: 
	receiving, by the base station, an indication of a set of bandwidth part (BWP) combinations (capability message sent by UE regarding which BWPs it can use; see paragraphs [0078 - 0082] and Figs. 7 elements 703 - 707 and Fig. 8; the Examiner notes that a list of BWPs able to be combined is a set of BWP combinations) for a user equipment (UE) (terminals; see Fig. 2) for an inter-band carrier aggregation (CA) configuration in a frequency range above 24 GHz (aggregation can be in different bands and in frequencies > 24Ghz; see paragraphs [0079] and [0088]), the indication indicating, for each BWP combination of the set of BWP combinations, whether BWPs in the BWP combination are requested or supported by the UE (capability info indicates BWPs requested by UE; see paragraphs [0078 – 0082]); and 
	configuring the inter-band CA configuration, the inter-band CA configuration comprising BWPs selected based on the received indication (BS uses this capability info to send configuration message configuring BWPs for the UE; see paragraphs [0081 – 0083], [0094] and Fig. 7 elements S704 – S705).

	Regarding claim 16, Choi discloses a user equipment (UE) for wireless communication (terminals; see paragraph [0016] and Fig. 2), comprising: 
	a memory (memory; see paragraph [0016]); and 
	one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (processor with memory; see paragraph [0016]):  0097-085331193025 		transmit an indication of a set of bandwidth part (BWP) combinations (capability message sent by UE regarding which BWPs it can use; see paragraphs [0078 - 0082] and Figs. 7 elements 703 - 707 and Fig. 8; the Examiner notes that a list of BWPs able to be combined is a set of BWP combinations) for an inter-band carrier aggregation (CA) configuration in a frequency range above 24 GHz (aggregation can be in different bands and in frequencies > 24Ghz; see paragraphs [0079] and [0088]) to enable selection of BWPs for the inter-band CA configuration for the UE (BS uses this capability info to configure BWPs for the UE; see paragraphs [0081 – 0083], [0094] and Fig. 7 elements S704 – S705), the indication indicating, for each BWP combination of the set of BWP combinations, whether BWPs in the BWP combination are requested or supported by the UE (capability info indicates BWPs requested by UE; see paragraphs [0078 – 0082]); and 
		receive the inter-band CA configuration, the inter-band CA configuration comprising BWPs selected based on the transmitted indication of the set of BWP combinations (BS uses this capability info to send configuration message configuring BWPs for the UE; see paragraphs [0081 – 0083], [0094] and Fig. 7 elements S704 – S705).

	Regarding claim 24, Choi discloses a base station for wireless communication (communication node; see paragraph [0053 – 0054] and Fig. 3), comprising: 
	a memory (memory; see paragraph [0054]); and 
	one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (processor with memory; see paragraph [0054]): 
		receive an indication of a set of bandwidth part (BWP) combinations (terminal’s BWPs are configured; see paragraphs [0082] and [0085] and Figs. 7 elements 704 - 707 and Fig. 8; the Examiner notes that a list of BWPs able to be combined is a set of BWP combinations) for a user equipment (UE) for an inter-band carrier aggregation (CA) configuration in a frequency range above 24 GHz (aggregation can be in different bands and in frequencies > 24Ghz; see paragraphs [0079] and [0088]), the indication indicating, for each BWP combination of the set of BWP combinations, whether BWPs in the BWP combination are requested or supported by the UE (capability info indicates BWPs requested by UE; see paragraphs [0078 – 0082]); and
	configure the inter-band CA configuration, the inter-band CA configuration comprising BWPs selected based on the received indication (BS uses this capability info to send configuration message configuring BWPs for the UE; see paragraphs [0081 – 0083], [0094] and Fig. 7 elements S704 – S705).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464   

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464